In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-074 CR

____________________


RICARDO DAVON GUIDRY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95536




MEMORANDUM OPINION
	Pursuant to a plea bargain agreement, appellant Ricardo Davon Guidry pled guilty to
delivery of a controlled substance in a drug-free zone.  The trial court found Guidry guilty
and assessed punishment at five years of confinement, then suspended imposition of
sentence, placed Guidry on community supervision for seven years, and assessed a $1,000
fine.  On August 17, 2007, the State filed a motion to revoke Guidry's community
supervision.  Guidry pled "true" to two violations of the terms of the community supervision
order.  The trial court found that Guidry violated the terms of the community supervision
order, revoked Guidry's community supervision, and imposed a sentence of five years of
confinement.
	Guidry's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On June 19, 2008, we granted an extension of time for appellant to file a pro se brief. 
We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of  new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.

							_______________________________
								 STEVE McKEITHEN
								         Chief Justice
Submitted on September 24, 2008
Opinion Delivered October 8, 2008
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.